Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a paper sheet surface” in lines 10-11.  After this, claim 1 again recites “a paper sheet surface” in line 20.  It is unclear if the later recited “a paper sheet surface” is the same or different from the previously recited “a paper sheet surface”.  In other words, it is unclear how many different paper sheet surfaces are claimed in claim 1.  Claims 2-3 and 5-7 depend from claim 1, and therefore have the same indefiniteness issue as outlined above with regard to claim 1.
Claim 2 depends from claim 1.  Claim 2 again recites “a paper sheet surface”.  Accordingly, claim 2 has the same indefiniteness issue as outlined above with regard to claim 1.
Claim 1 recites “a receiving unit that receives transported paper sheets”.  Then, claim 2 again recites “a receiving unit that receives transported paper sheets”.  It is unclear if the recited receiving unit in claim 2 is the same or different from the previously recited receiving unit in claim 1.  In other words, it is unclear how many different receiving units are claimed in claim 2.  
Claim 1 recites “a paper sheet batch” in line 7.  Then, claim 2 again recites “a paper sheet batch” in line 5.  It is unclear if the recited paper sheet batch in claim 2 is the same or different from the previously recited paper sheet batch in claim 1.  In other words, it is unclear how many different paper sheet batches are claimed in claim 2.  
Claim 1 recites “a forward direction” in line 7.  Then, claim 2 again recites “a forward direction”.  It is unclear if the recited forward direction in claim 2 is the same or different from the previously recited forward direction in claim 1.  
Claim 1 recites “a reverse direction” in line 8.  Then, claim 2 again recites “a reverse direction”.  It is unclear if the recited reverse direction in claim 2 is the same or different from the previously recited reverse direction in claim 1.
  Claim 1 recites “a transport guide member” in line 9.  Then, claim 2 again recites “a transport guide member”.  It is unclear if the recited transport guide member in claim 2 is the same or different from the previously recited transport guide member in claim 1.  In other words, it is unclear how many different transport guide members are claimed in claim 2.  
Claim 1 recites “a turning movement path” in line 9.  Then, claim 2 again recites “a turning movement path” .  It is unclear if the recited turning movement path in claim 2 is the same or different from the previously recited turning movement path in claim 1.  In other words, it is unclear how many turning movement paths are claimed in claim 2.  Claims 3 and 5-7 depend from claim 2, and therefore have the same indefiniteness issue as outlined above with regard to claim 2.
Claim 2 recites “a transport guide member”.  Later, claim 2 recites “one of the transport guide members.  Claim 2 then recites “the transport guide members”.  It is unclear how many different transport guide members are claimed in claim 2.
Claim 5 depends from claim 2.  Claim 5 recites “the transport guide members”.  It is unclear how many different transport guide members are claimed in claim 5.
Claim 6 depends from claim 2.  Claim 6 recites “the transport guide members”.  It is unclear how many different transport guide members are claimed in claim 6.
Allowable Subject Matter
4.	Claims 1-3 and 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653